C. D. San Juan. Mandamus.
(Por la Corte a propuesta del
Juez Asociado Sr. Snyder.)
Por cuanto, esta Corte aprobó con fecha 3 de noviembre de 1942 una estipulación de las partes en cuanto a considerar como legajo de sentencia la certificación acompañada por la parte apelada en apoyo de una primera moción de desestimación;
Por cuanto, en dicha resolución de 3 de noviembre también se dispuso no haber lugar a incorporar a los autos el libro de actas'a que se refería la estipulación, presentado por el demandado apelante en la corte inferior, a no sér que se acompañara con certificación del *965juez sentenciador acreditativa de que tuvo dicba prueba bajo consi-deración al dictar la sentencia apelada;
Por CUANTO, la demandante apelada ha presentado una segunda moción de desestimación basada en la frivolidad del recurso y en la violación a los artículos 40, 59 y 60 del Reglamento de esta Corte;
Por Cuanto, vistos los artículos 59 y 60 de dicho Reglamento y tomando en consideración que han transcurrido más de cinco meses desde que se autorizó al apelante a perfeccionar su apelación así como que dicho apelante no ha comparecido ante esta Corte a expli-car su tardanza a pesar de haber sido notificado de la moción de deses-timación así como de su señalamiento para vista;
PoR tanto, se declara con lugar la moción de desestimación y se desestima el recurso de apelación interpuesto.
(c) FRIVOLIDAD DE RECURSOS